              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    CADEAUX INVESTMENT
    LLC,

                   Plaintiff,
             v.                            Case No. 17-12453
                                           Hon. Terrence G. Berg
    STATE FARM FIRE AND
    CASUALTY COMPANY,

                   Defendant.

                    ORDER DISMISSING CASE

     Plaintiff, Cadeaux Investment LLC, is a limited liability
company that initially brought suit in state court against

Defendant State Farm Fire and Casualty Company claiming that

Defendant failed to honor Plaintiff’s claims on a fire insurance
policy. Defendant removed the case to federal court on July 27,

2017. Notice of Removal, ECF No. 1. At that time, attorney Jo Robin

Davis of the firm Jo Robin Davis, PLLC represented Plaintiff.

     On November 12, 2018, Ms. Davis filed a Motion to Withdraw as

counsel, citing a breakdown in the attorney-client relationship with

Plaintiff. Mot. for Withdrawal, ECF No. 28. In a telephone

conference with the parties on December 19, 2018, the Court




                                 1
 
granted Plaintiff’s Motion and gave Plaintiff 30 days to retain new

counsel. Text-only Order docketed 12/20/2018.

    On February 1, 2019, the Court conducted a telephone status

conference with Defendant’s counsel and Mr. Jeremiah Young, who

is the principal of Plaintiff Cadeaux Investment, LLC. During that

conference, Mr. Young indicated that he had contacted an attorney

to represent Plaintiff but was not yet able to pay that attorney’s

retainer fee. The Court allowed Plaintiff an additional seven days

to have his new attorney enter an appearance on its behalf.

    No attorney has entered any appearance within the time frame
required by the Court, and Plaintiff at present continues to be

unrepresented.

    “It has been the law for the better part of two centuries . . . that
a corporation may appear in the federal courts only through

licensed counsel.” 180 East Broad Partners LLC v. Ohio Dept. of

Taxation, 193 F. Supp. 3d 1, 1–2 (D.D.C. 2014) (citations omitted).

Furthermore, “the rationale for that rule applies equally to all

artificial entities.” Rowland v. California Men’s Colony, Unit II

Men’s Advisory Council, 506 U.S. 202 (1993). As a limited liability
company, Plaintiff is an artificial entity that may not proceed pro

se in this action.




                                   2
 
    Because Plaintiff cannot maintain a lawsuit without being

represented by an attorney, the pending action will be dismissed

without prejudice.

    During the telephone conference held on February 1, 2019,

Defendant indicated that its forensic examiner currently is in

possession of Mr. Young’s cell phone, which was produced for

examination during the course of discovery. Defendant is hereby

ordered to make arrangements for the return of Mr. Young’s cell

phone without delay.

    For the foregoing reasons, the case is DISMISSED WITHOUT
PREJUDICE. As a consequence of this dismissal, Defendant’s

Motion for Summary Judgment, ECF No. 27, is hereby DENIED

as MOOT, without prejudice to its being re-filed should the case be
filed again.



    SO ORDERED.
                       /s/Terrence G. Berg
                       TERRENCE G. BERG
                       UNITED STATES DISTRICT JUDGE

Dated: February 21, 2019

 




                                3
 
